DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This communication is in response to the action filed on 02/01/2021. After a thorough search, prosecution history, double patenting review and view of the prior arts of record claims 1, 14 and 18 are allowed.
Reasons for Allowance
The following is an Examiner’s reason for allowance: claims 1, 14 and 18 are allowed because the prior arts of record  Kimmich (US20160014840), Rubinstein (US20150012708) and  Perlman (US20100166063) failed to anticipate or render obvious the following claim limitations, “computing an average color value of the first pixel block; computing a difference between a particular color value associated with a particular pixel in the first pixel block and the average color value” , “determining that the difference exceeds a threshold value and assigning a maximum color value to the particular pixel such that a maximum number of bit values available to represent the difference is not exceeded” , “a second receiver to receive a second set of video data along a second network channel, the second set of video data being a higher resolution version of the first set of video data”  and “an aggregator communicatively coupled to the first receiver and the second receiver to supplement a video data stream associated with the second set of data with data from the first set of encoded video data in response to a data drop associated with the video data stream”. The prior arts of record Kimmich (US20160014840), Rubinstein (US20150012708) and Perlman (US20100166063) taught opportunistic progressive encoding; 
Through further continued searching some relevant prior arts were located but do not teach the above claim limitations. Forutanpour (US20170339392) Circular fisheye video in virtual reality. Ugur (US20180007395) teaches a Method, An Apparatus and a Computer Readable Storage Medium for Video Streaming. The dependent claims 3-7, 9-13, 15-17 and 19-20 depend on the allowed claims 1, 14 and 18 therefore these claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.W. /Examiner, Art Unit 2454 

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454